Citation Nr: 1732546	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicide agents or as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1962 to June 1966, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded the case in December 2013 for further development to include scheduling the Veteran for a new VA examination in connection with this claim. 

The Board remanded the case for an additional time in January 2015 to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include; obtaining additional evidence, complying with the VCAA, and obtaining a medical opinion.  The Board remanded the case for an additional time in July 2016 since new evidence was submitted without the required waiver for AOJ consideration.  The evidence was considered by the AOJ and a supplemental statement of the case (SSOC) was issued in August 2016.  

Nonetheless, after further review, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, including as due to herbicide agent exposure and/or secondary to a service connected disability.  

The Veteran had service in Vietnam during the Vietnam Era, and is therefore presumed to have been exposed to herbicide agents during such service.  Current VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure.  However, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32, 540, 32, 549 (June 8, 2010); 75 Fed. Reg. 81, 332, 81, 333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, a VA opinion must be obtained.

The Board also notes that the Veteran's representative in a June 2017 informal hearing presentation (IHP) indicated that the Veteran does not waive RO jurisdiction for new evidence submitted.  The representative was referring to an April 2016 private medical opinion and that opinion has already been considered in the first instance by the RO, as reflected in the most recent supplemental statement of the case issued in August 2016.  However, inasmuch as the Board is remanding the claim for the reason expressed above, the Board finds it helpful if the examiner would address the April 2016 private medical statement provided by Dr. L.Z.  It is also noted that the April 2016 private opinion is very similar to the opinion provided by the same doctor in August 2010.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who provided the December 2015 VA opinion for an additional addendum.  If the requested examiner is unavailable, request that the opinion be provided by another suitable examiner.  If an additional examination is indicated, please provide one to the Veteran.

After reviewing the claims file, the examiner is asked to:

(a) Provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is due his presumed in-service herbicide agent exposure during Vietnam service.  **In providing the above opinion, the examiner should consider the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32, 540, 32, 549 (June 8, 2010); 75 Fed. Reg. 81, 332, 81, 333 (December 27, 2010). 

(b)  Review the April 2016 statement provided by Dr. L.Z. (and note the very similar statement provided by Dr. L.Z. in August 2010), and then:  

Clarify whether the Veteran's hypertension is proximately due to, or aggravated by, his service- connected diabetes and/or his coronary artery disease.

A complete rationale should be provided.

2.  Then, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


